        Case 2:17-cv-00765-GJP Document 32 Filed 09/10/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KRISTEN GIOVANNI, et al.,

                      Plaintiffs,
                                                            CIVIL ACTION
       v.                                                   NO. 16-04873

UNITED STATES DEPARTMENT OF THE
NAVY,

                      Defendant.


DOROTHY PALMER, et al.,

                      Plaintiffs,
                                                            CIVIL ACTION
       v.                                                   NO. 17-00765

UNITED STATES DEPARTMENT OF THE
NAVY,

                      Defendant.


                                      ORDER

      AND NOW, this 10th day of September, 2019, upon consideration of Defendant

United States Department of the Navy’s Motions to Dismiss (ECF No. 35 in civil action

number 16-4873 and ECF No. 26 in civil action number 17-765), and Plaintiffs’ having

filed a Consolidated Amended Complaint, it is hereby ORDERED that the motions are

DENIED as moot.



                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
